Citation Nr: 0618210	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  94-32 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a separate compensable rating for arthralgia 
of the upper extremities including shoulders, elbows, and 
hands, claimed as secondary to Crohn's disease.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The veteran had active service from December 9, 1986 to July 
10, 1987 with 9 years, 9 months, and 14 days of prior 
unverified active service. His separation document shows a 
continuous active military service date of February 25, 1977.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).

This case was remanded in March 1996 and August 2001 for 
further development. 
On return, in an October 2001 decision, the Board adjudicated 
all issues for increased ratings, and also observed that the 
presence of arthralgia documented in the record may afford a 
separate rating for arthralgia as secondary to Crohn's 
disease, and remanded the issue for further development.  
That development has been completed and the case has now been 
returned to the Board for adjudication.  Subsequently, the 
Board sent the matter to obtain a VAH medical opinion.  
Appellant was provided with a copy of the opinion and an 
opportunity to reply.  The matter is now before the Board.


FINDING OF FACT

The competent evidence reveals that the veteran's arthralgia 
of the upper extremities is unrelated to Crohn's disease, or 
to a service-connected disability, and a separate compensable 
rating is unwarranted.


CONCLUSION OF LAW

The criteria for a separate compensable rating for arthralgia 
of the upper extremities as secondary to Crohn's disease, 
have not been met. 38 U.S.C.A. §§ 1155, 5103A, (West 2002 and 
Supp. 2005); 38 C.F.R. Part 4, including §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.114, Diagnostic Codes 7319, 7323 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Assist and Notify

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claims. 
It should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

The Board notes that the appellant was advised through the 
rating decisions, as well as in August 2004 and October 2004 
VCAA notification letters, of the evidence and information 
necessary to substantiate the claim, the information required 
from him in order for VA to obtain evidence and information 
in support of the claim, and the assistance that VA would 
provide in obtaining evidence.  As there was de novo review 
after the rating decision was issued, use of this document 
does not violate Mayfield. The Board believes that the 
appellant was on notice of the fact that he should submit any 
pertinent evidence in his possession. Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The communications as set forth above also notified the 
appellant of the status of the evidence as it was developed 
and of the need for substantiating evidence. Any deficits in 
the notices provided to the appellant are no more than non-
prejudicial error. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7151 (Fed. Cir. 
Apr. 5, 2006). Furthermore, there is no indication that any 
aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim. Additionally, neither the veteran nor his 
representative has indicated that a notice deficiency exists 
in this case.

The Board is satisfied that the appellant received notice 
equivalent to that required under the provisions of the VCAA 
and all pertinent court precedent, and the content of the 
notices fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and to the extent 
appropriate, to more recent court precedent. 

Finally, the Board also notes that the CAVC has recently 
added further requirements to what must be contained in the 
initial notice that is provided with regard to downstream 
elements of a claim for service connection. Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506). However, as service connection is not 
being awarded in this case, the Board finds that additional 
notice to the veteran regarding the disability- rating or 
effective-date elements of the claim on appeal is not 
warranted. In any event, the Board finds that any 
notification error in this regard was clearly nonprejudicial 
to the appellant because lack of notice regarding disability 
rating or effective-date did not affect the essential 
fairness of the adjudication. Absent a finding that the 
arthralgia of record is secondary to Crohn's disease, 
establishment of a disability rating or an effective date 
would not be awarded as a matter of law. The guidance in 
Dingess is noted, but as there is no such finding or 
allowance, discussion of the rating criteria, and effective 
dates are not indicated, there is no prejudice in not 
providing notice as to these matters. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The evidence also reflects that the RO obtained or made 
attempts to obtain all records identified by the veteran. 
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information. 
The Board finds that the duty to assist and notify provisions 
of the VCAA and pertinent court precedent have been 
fulfilled. Accordingly, another remand for any additional 
development or notification would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Thus, a 
decision on the appeal regarding the claim would not be 
prejudicial to the veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993).

II. Facts

The Board has reviewed all of the evidence of record 
submitted in support of the claim which includes the service 
medical records, private and VA treatment records, and 
argument in support of the claim. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000). Accordingly, only the salient records will 
be discussed below. 

Service connection was granted for Crohn's disease in August 
1987 rating action, along with thoracic outlet syndrome, 
status post resection right cervical rib, hemorrhoids, and 
right carpal tunnel syndrome. Further to a subsequent claim 
for increased ratings, the veteran submitted VA treatment 
records dating from 1991, showing treatment for Crohn's 
disease of the ileum and colon. On examination, impression 
included Crohn's disease, stable, and iron deficiency anemia.

In a November 1991 statement, the veteran asserted being 
unable to write or type for more than a couple of minutes 
before his hands would cramp, go numb, and his forearms would 
tingle with numbness and pain in his right shoulder. VA 
treatment notes from February 1992 show complaints regarding 
chronic pain and paresthesia in both forearms, with no 
limitation in range of motion. There was mild right shoulder 
pain with rotation, limited internal rotation posteriorly in 
both arms, no redness, heat, or swelling. Motor examination 
was 5/5, reflexes were 2+, and sensory was normal. There was 
positive Tinel's of both elbows and normal x-rays. Diagnosis 
was noted as unknown; with numbness in both forearms not 
related to position or activity. A March 1992 VA 
electromyograph (EMG) study showed normal nerve conduction 
study and normal needle examination. In April 1992 VA 
treatment note, the veteran was seen with multiple complaints 
of pain, numbness, and weakness for many years. On 
examination, there was full range of motion, and motor and 
sensory examination of the right upper extremity was intact. 
The diagnoses included pain and weakness of the upper 
extremity, no etiology.

VA records from May 1992 to August 1992 show a history of 
progressive paresthesia of the right hand. Neurovascular 
examination was intact and there were mild shoulder 
crepitations on active range of motion of both shoulders. 
Diagnoses included Crohn's disease with associated 
arthralgia. 

On a VA examination in October 1992, the veteran reported 
having carpal tunnel syndrome of the right hand in 1978 with 
surgical release in 1979. He reported cervical rib surgery in 
1981, which also did not help the pain, and diagnosis with 
Crohn's disease in 1986. He had developed pain in all of his 
joints, but particularly in the small joints of the hands. 
Joints examination showed no evidence of fixed deformity, and 
full range of motion, without effusion in any joint. 
Neurological examination revealed cranial nerves intact, 
strength of 5/5 in all the muscles, and deep tendon reflexes 
present and symmetric. There was no Tinel's sign over the 
right wrist. Diagnoses was that hand pain was most likely 
caused by arthritis related to Crohn's disease. The examiner 
opined that it was well known that arthralgia and arthritis 
were both commonly seen as a manifestation of a systemic 
disease such as Crohn's, and there was a possibility that the 
veteran might have also had concomitant carpal tunnel 
syndrome. It was noted that the relationship of carpal tunnel 
syndrome to Crohn's disease was not established.

VA treatment records from August 1992 to February 1996 
reflect January 1993 complaints of tingling sensation in both 
hands and joint pain and weakness in both upper extremities. 
On examination, extremities showed reflexes at 2+ and 
decreased motor strength in both hands. Diagnoses included 
Crohn's with possible joint manifestations. Additional 
treatment records showed that the veteran continued to be 
treated for Crohn's ileocolitis with flare-up and arthralgia 
or arthritis probably secondary to Crohn's. In November 1993 
note he was seen for hand pain, with cramping. Lab work and 
x-rays revealed no etiology for the symptoms, no synovitis or 
symptoms to suggest carpal tunnel syndrome, and no trophic 
changes for neuropathic reflex-sympathetic dystrophy 
syndrome. January 1994 note reports a long history of 
bilateral hand pain. Physical examination showed no evidence 
of synovitis and no evidence of Crohn's related arthropathy. 
Symptoms were assessed as most likely localized neuralgia. A 
bone scan included no abnormal findings. April 1994 VA 
treatment notes reported hand discomfort. The provider noted 
there were no trophic changes, no active synovitis, and the 
median nerve function was intact. Assessment was no relation 
of hand symptoms to Crohn's disease, no suggestions of carpal 
tunnel syndrome, and no history or findings of rheumatologic 
cause of pain. The Board remanded the case in March 1996 for 
further development. 

On August 2000 VA fee basis examination, the veteran reported 
severe pain and numbness in his hands, arms, and shoulders, 
and muscle aches. He was noted to be self employed as a 
painter. History included Crohn's disease with arthralgia and 
arthritis. There was a history of episodes of hypocalcemia 
and hypophosphatemia in the early 1990s, which were felt to 
explain some of his joint pain and musculoskeletal pain. An 
EMG from March 1992 was normal and symptoms were essentially 
of unchanged severity. Past X-rays showed no joints 
abnormality in the upper extremities. Examination showed mild 
tenderness over the upper shoulders and trapezius muscles, 
normal shoulder with no limitation of motion or crepitation, 
no evidence of weakness in the upper extremities and no 
measurable atrophy, pain at the extremes of all motion, no 
muscle spasm, generalized sensory deficit in the upper 
extremities without dermatomal definition in the hands and 
forearms and over the top of the right shoulder, and no 
evidence of symptom magnification in the musculoskeletal 
examination. 

There was no evidence of swelling, inflammation, or deformity 
of any joint of the upper extremities including the hands, 
elbows, and shoulders. The range of motion of both elbows was 
normal. The sensation of the hands was normal. Diagnoses 
included Crohn's disease and chronic shoulder and upper 
extremity pain including hands consistent with arthralgia as 
found in Crohn's disease. The examiner noted that there was 
no evidence of symptoms of inflammatory arthritis or 
spondylosis as sometimes seen in Crohn's disease, and little 
change in the veteran's joint symptoms and findings since his 
retirement in 1987. On x-ray, right and left hands and wrists 
were normal, with questionable decrease in mineralization in 
periarticular regions of the metacarpal phalangeal joints. 
There was mild osteoarthritis of the right and left shoulders 
with slight narrowing of the acromioclavicular joint. Right 
and left forearm and elbows were normal. The thoracic spine 
showed bridging osteophytes individual thoracic vertebrae top 
and down the thoracic spine suggesting ankylosing 
spondylitis. The cervical spine was normal, and the 
individual vertebra of the lumbar spine were normal, with a 
risk of sclerosis in the right sacroiliac joint.

August 2000 EMG showed reports of years of numbness in his 
finger tips and electric -like pains in his upper 
extremities. Findings were normal with no electrodiagnostic 
evidence of a right or left carpal tunnel syndrome or a right 
cervical radiculopathy.

An October 2000 VA fee basis examination showed a 1986 
diagnosis of Crohn's disease. Complaints were of mild 
arthralgia in his hand, shoulder, and cervical spine, with 
weakness and fatigue. Assessment was Crohn's with history of 
fistulization.

The veteran underwent VA examination in May 2003, with noted 
review of the claims folder by the examiner. He reported 
multiple problems due to Crohn's disease for which he took no 
medications. He reported weakness, burning, and pain in the 
upper extremities. Range of motion of the shoulders was 
present, with impingement signs bilaterally and tennis elbow. 
Definitive diagnoses were bilateral shoulder rotator cuff 
tendonitis, bilateral lateral epicondylitis, and bilateral 
intercarpal arthritis. In a May 2003 Addendum, the examiner 
opined that the veteran did not have x-ray findings 
consistent with seronegative spondyloarthropathy that would 
be connected with Crohn's disease. The examiner indicated 
that the veteran's diagnoses were causing him disability, but 
the disability that the veteran had in regards to the 
bilateral shoulder, lateral epicondylitis, or intercarpal 
arthritis was not due to arthralgia from Crohn's disease. 

On May 2003 neurological examination with review of the 
veteran's file, reports were of a long history of complaints 
of numbness, pain and aching in the hands going back to the 
1970's. The examiner noted that the veteran had at least 
three normal Electromyographs (EMGs) in the past ruling out 
carpal tunnel syndrome, and had never had a clear diagnosis 
of his hand symptoms. He had no clear history of motor 
weakness, motor atrophy, bladder incontinence, and no clear 
symptoms in his legs except history of heel spur and aching 
feet. Physical examination revealed normal motor examination, 
no atrophy of intrinsic hand muscles, full power throughout 
and symmetric reflexes. Gait was normal except for a limp 
reported as due to a right heel spur, and some restriction in 
range of motion of the shoulder joints. Assessment was no 
evidence of any peripheral neuropathy or carpal tunnel 
syndrome, and the examiner concluded that the veteran's 
symptoms were more arthralgic than neuropathic as there was 
no evidence of carpal tunnel syndrome or cervical 
radiculopathy, and EMG in 2000 was normal.

In March 2005, the Board requested an independent medical 
expert opinion on the issue of whether the veteran's 
arthralgia were related to or secondary to the service-
connected Crohn's disease. In a November 2005 expert report, 
the VA expert reviewed the claims folders and recorded many 
of the facts as noted herein.
The response to the Board's request for an expert opinion was 
issued by the Chief of Rheumatology at the VAMC, and 
associate professor at Georgetown University School of 
Medicine. The expert indicated that the veteran had been 
diagnosed with carpal tunnel syndrome and thoracic outlet 
syndrome. However, despite surgical release and steroid 
injections, he has had no relief, has demonstrated negative 
Tinel's and Phalen's signs, and two repeat NCV studies failed 
to document any median nerve or cervical peripheral nerve 
pathology. Similarly, EMG/NCV maneuvers to assess thoracic 
outlet syndrome have been negative, and the examiner opined 
there was no evidence to support these diagnoses. 

The examiner also stated as follows: 

Similarly, there is no documentation, on 
repeated evaluations, of any effusion, 
synovitis or enthesitis in support of any 
of the inflammatory musculoskeletal 
complications or associations of CD 
[Crohn's disease]. Despite this, his upper 
extremity symptoms were extensively 
evaluated, including multiple radiographs, 
and were unrevealing. The peripheral 
arthritis of CD usually involves the lower 
extremities, primarily the knee joint, and 
is manifested by joint effusion, warmth, 
and inflammatory fluid. Axial disease 
presents commonly after the onset of bowel 
symptoms, and rarely pre-dates 
gastrointestinal symptoms. At no time did 
this patient report low back or buttock 
pain, hence there is no record of lumbar or 
pelvic radiographs. Whereas axial disease 
activity parallels gastrointestinal 
disease, peripheral disease activity is 
independent. There is no documented data, 
either clinical or radiographic, in support 
of the musculoskeletal complications of CD. 
Hence the issue of the possibility of his 
symptoms being aggravated by CD is mute 
[sic]."

III. Analysis

In the present case, the veteran contends that arthralgia in 
the upper extremities, beginning in the hands, elbows, and 
shoulders, are secondary to the service-connected Crohn's 
disease, and as such, an additional compensable rating for 
arthralgia related to Crohn's disease is warranted. Crohn's 
disease is an unlisted disability in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4. It is currently analogously 
rated as 30 percent disabling, under diagnostic code 7323, as 
in the Board's October 2001 decision. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
VA has a duty to acknowledge all regulations that are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided. 38 
C.F.R. § 4.14. However, if a veteran has separate and 
distinct manifestations relating to the same disability, he 
should be compensated under different diagnostic codes. 
Esteban v. Brown, 6 Vet. App. 259 (1994). Thus, the veteran 
seeks a separate rating for arthralgia related to the 
service-connected Crohn's disease. 

The disability is currently rated as 30 percent disabling 
under Diagnostic Code 7323, where a 10 percent disability 
rating is awarded for moderate impairment, with infrequent 
exacerbations; a 30 percent disability rating is awarded for 
moderately severe impairment, with frequent exacerbations; a 
60 percent disability rating is awarded for severe 
impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions; and a 
100 percent rating is awarded for pronounced impairment, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess.

For the veteran to receive an additional separate disability 
rating for Crohn's disease, the claimed arthralgia must be 
shown as related to the service-connected Crohn's disease. 
Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a). Additionally, when 
aggravation of a nonservice-connected condition results from 
a service-connected condition, compensation is payable for 
the additional degree of disability (but only that degree) 
attributable to the service-connected condition. Allen v. 
Brown, 7 Vet. App. 439, 448 (1995)(en banc).

The veteran's symptomatology appears to have onset in the 
late 1970s with carpal tunnel syndrome of the right hand with 
surgical release. He was apparently diagnosed with Crohn's 
disease in 1986. VA treatment records and examinations 
beginning in 1991 and 1992 document pain and paresthesias in 
the hand with cramping and numbness, particularly in the 
small joints of the hands. In October 1992 VA examination, 
the examiner opined that the veteran's hand pain was most 
likely caused by arthritis related to Crohn's disease. 
However, VA treatment notes beginning from January 1994 
showed no signs of synovitis and Crohn's related arthropathy, 
and bone scan was normal with no history or findings of 
synovitis or rheumatologic cause of pain. Although the August 
2000 VA examiner reported a diagnosis of CD and chronic 
shoulder and upper extremity pain, including hands, as 
consistent with CD, the examiner was not a specialist in this 
area of practice, but was an orthopedic specialist, and 
appeared to merely be restating history written in the 
veteran's records thus far. Notably, upon examination, the 
examiner noted that there was no evidence of inflammatory 
arthritis or spondylosis as sometimes seen in Crohn's 
disease. A subsequent May 2003 VA examination did not 
associate disability of the upper extremities with the 
veteran's Crohn's disease, and indicated that x-rays failed 
to show seronegative spondyloarthropathy that would be 
connected with Crohn's disease. More significantly, the 
physician rendering the expert opinion in November 2005 was a 
rheumatologist and Chief of the Department of Rheumatology at 
VA medical center. This specialist rendered an opinion that 
the manifestations of the veteran's upper extremity pain, 
paresthesias and numbness, were unrelated to the known 
pathology of arthralgia associated with Crohn's which usually 
had onset in the lower extremities, that peripheral arthritis 
associated with CD usually involved the lower extremities 
expecially the knee, and is manifested by inflammatory 
symptoms, and involved an inflammatory process, which 
elements are clearly absent here.

In sum, the Board concludes that the statements in the VA 
treatment notes and in August 2000 VA (orthopedic) 
examination that associated the veteran's arthralgia with CD 
are largely unsupported by adequate rationale, and provide 
inadequate medical bases for the conclusion that the 
arthralgia is related to Crohn's disease. This opinion is 
drawn from 1990s VA outpatient treatment records, which are 
themselves largely unsupported by any objective medical 
evidence. Significantly, this opinion was totally rejected by 
the Chief of Rheumatology, who indicated that the veteran's 
arthralgia was not characteristic of the pathology of 
arthralgias associated with Crohn's disease. 

The Board finds the November 2005 VA medical expert opinion, 
based as it is upon a comprehensive review of the relevant 
medical records, to be convincing and adopts its reasoning 
and conclusions. This opinion is entitled to great weight as 
compared to those of prior examiners not shown to have like 
expertise in the field. The preponderance of the evidence 
reflects that the veteran's arthralgias, beginning in the 
hands and spreading to the elbows and shoulders, and most 
recently diagnosed as bilateral shoulder and lateral 
epicondylitis, and intercarpal arthritis, are unsupported by 
medical findings appropriate for an award of an additional 
separate rating for arthralgia claimed as secondary to 
Crohn's disease. Although made aware of the contents of the 
expert medical opinion, neither the appellant nor his 
representative has presented any competent medical evidence 
to challenge or rebut the reasoning or the conclusions of the 
VA medical expert. 

Accordingly, as arthralgia is not shown as related to Crohn's 
disease, secondary to Crohn's disease, or to have been 
aggravated by the service-connected Crohn's disease, there is 
no basis to assign additional separate ratings for this 
disability. Other additional bases for compensation are not 
shown. Allen, 7 Vet. App. 439, 448 (1995)(en banc).  As such, 
there is no upper extremity impairment due to CD that 
warrants a separate rating. The Board recognizes the obvious 
sincerity of the appellant's belief in the merits of his 
claim; however, unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form a factual basis 
for granting a claim requiring medical determinations. See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).


ORDER

Entitlement to a separate compensable rating for arthralgia 
of the upper extremities including shoulders, elbows, and 
hands, claimed as secondary to Crohn's disease, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


